DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 11, 2022 has been entered.

Election/Restrictions
Applicant is reminded that a restriction requirement remains in place. Claims 13-17 remain withdrawn from consideration by the examiner as being drawn to an invention non-elected with traverse.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al., US 6,492,322. The Cooper reference discloses aqueous, stable, . 
This reference differs from the claimed subject matter in that it does not disclose a composition which reads on applicant’s claims with sufficient specificity to constitute anticipation. 
It would have been obvious at the time the invention was made to make such a composition, because this reference teaches that all of the ingredients recited by applicants are suitable for inclusion in a surfactant composition. The person of ordinary 
In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed Cir. 1990).
Response to Arguments
Applicant's arguments filed February 16, 2022 have been fully considered but they are not persuasive. Arguments regarding the non-obviousness of claim 1 are addressed above, in the 103 rejection. Regarding unexpected results, applicant has claimed a composition comprising any amount of ester quat, from the miniscule up to 20%, in admixture with an unspecified amount of polyquaternium-7 and essentially any amount of thickener. Applicant has not presented any evidence of unexpected results which is commensurate in scope with the claims, offering only an invitation to search for such for such data in the specification. The incorporation of polymers into fabric treatment compositions for improved perfume delivery is well known in the cleaning art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not 
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8100. Please note that examiners may not accept or enter faxed amendments.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JOHN R HARDEE/Primary Examiner
Art Unit 1761